Title: From George Washington to Elisha Sheldon, 4 January 1781
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters New Windsor Janry 4th 1781
                        
                        I have just received your Letter of the 27th Decr together with the Inclosures. I hope you will not find any
                            farther difficulty in supporting the Horses in their present Cantonments, and tho there should not be an immediate
                            prospect of procuring the full compliment of Horses, that you will notwithstanding use your best endeavours to recruit as
                            many able bodied Men for the War, as possible. I am Sir with great regard Your Most Obedt Servt
                    